Citation Nr: 1510980	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  07-32 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a right knee disability, including chondromalacia patella and osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel






INTRODUCTION

The Veteran had active duty service from December 1999 to May 2005.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida, which, in pertinent part, granted the Veteran's claim for service connection for right knee chondromalacia patella and assigned an initial 10 percent rating.

The Veteran failed to appear for a hearing scheduled in July 2008.  Her request for a hearing is therefore deemed to be withdrawn.  See 38 C F R § 20 704(d) (2014).  In May 2011, April 2012 and November 2013 the Board remanded the instant matter to the Appeals Management Center (AMC) for additional development and adjudication.  

When the matter was last before the Board, it was remanded to obtain records from the Tampa VAMC dated June 2008 through April 2012.  Those records were obtained, associated with the claims file and considered in a February 2014, Supplemental Statement of the Case (SSOC).  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

When this matter was also before the Board, it was last characterized as involving the appeal from the initial evaluation of chondromalacia patella of the right knee.  However, evidence associated with the record documents that the Veteran has been assessed as having osteoarthritis in this knee as well, which has been indicated as of common service origin.  See May 11, 2012, VA Examination.  As such, the issue has been recharacterized to address this diagnosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim).


FINDINGS OF FACT

The Veteran's right knee disability has not manifested by locking, meniscal involvement, ankylosis, recurrent subluxation, lateral instability, impairment of the tibia and fibula or genu recurvatum; flexion of the right knee has been limited to 105 degrees following repetitive motion, and extension has always been to zero degrees.


CONCLUSION OF LAW

The criteria for evaluation in excess of 10 percent for a right knee disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263, 4.118, Diagnostic Codes 7801-7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in November 2005.  In an August 2007 letter, she was provided notice addressing the rating criteria and effective date provisions pertinent to the claim.  The claim was subsequently readjudicated by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Moreover, with specific respect to the initial evaluation and assigned effective date, in a case such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra.; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The Veteran has not alleged any prejudice; thus, that burden has not been met in this case.

VA has obtained the Veteran's service treatment and personnel records, relevant VA records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, and obtained medical opinions as to the severity of her service-connected right knee disability.  She had a conference with a Decision Review Officer (DRO), who apparently discussed the issue on appeal with her, as well as the information required to substantiate a higher evaluation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  She has failed to appear for her scheduled Board hearing, and not requested another.  Her representative notes that the Board's remand directives have been satisfied, and that all relevant evidence has been associated with the claims file.  See December 2014 Appellant's Post-Remand Brief.

All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate.  They are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints, symptoms and history.  As the reports ultimately provide sufficient information such that the Board can render an informed determination, they are adequate.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (zero percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.

Diagnostic Code 5256 provides ratings for ankylosis of the knee.  Favorable ankylosis of the knee, with angle in full extension, or in slight flexion between zero degrees and 10 degrees, is rated 30 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 10 degrees and 20 degrees, is to be rated 40 percent disabling.  Unfavorable ankylosis of the knee, in flexion between 20 degrees and 45 degrees, is rated 50 percent disabling.  Extremely unfavorable ankylosis, in flexion at an angle of 45 degrees or more is to be rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5257 provides ratings for recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a. Separate disability ratings are possible for arthritis with limitation of motion under Diagnostic Codes 5003 and instability of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  When x-ray findings of arthritis are present and a veteran's knee disability is rated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.

Diagnostic Code 5258 provides a 20 percent rating for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 38 C.F.R. § 4.71a.

Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a. Diagnostic Code 5260 provides ratings based on limitation of flexion of the leg.  Flexion of the leg limited to 60 degrees is rated noncompensably (zero percent) disabling; flexion of the leg limited to 45 degrees is rated 10 percent disabling; flexion of the leg limited to 30 degrees is rated 20 percent disabling; and flexion of the leg limited to 15 degrees is rated 30 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5261 provides ratings based on limitation of extension of the leg. Extension of the leg limited to 5 degrees is rated noncompensably (zero percent) disabling; extension of the leg limited to 10 degrees is rated 10 percent disabling; extension of the leg limited to 15 degrees is rated 20 percent disabling; extension of the leg limited to 20 degrees is rated 30 percent disabling; extension of the leg limited to 30 degrees is rated 40 percent disabling; and extension of the leg limited to 45 degrees is rated 50 percent disabling.  38 C.F.R. § 4.71a.  See VAOPGCPREC 09-04 (separate ratings may be granted based on limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) of the same knee joint).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code 5262 provides ratings based on impairment of the tibia and fibula. Malunion of the tibia and fibula with slight knee or ankle disability is rated 10 percent disabling; malunion of the tibia and fibula with moderate knee or ankle disability is rated 20 percent disabling; and malunion of the tibia and fibula with marked knee or ankle disability is rated 30 percent disabling. Nonunion of the tibia and fibula with loose motion, requiring a brace, is rated 40 percent disabling. 38 C.F.R. § 4.71a.

Diagnostic Code 5263 provides a maximum 10 percent evaluation for genu recurvatum. 38 C.F.R. § 4.71a.

In December 2005, the Veteran attended a VA examination, which notes an assessment of chondromalacia by arthroscopy.  The Veteran related a history of constant pain and swelling of the knee since then, with intermittent flares of worsening edema.  She described increased pain with excessive extension and flexion.  

Objective examination disclosed full range of motion in the right knee, with flexion to 140 degrees, and extension to zero degrees.  There was no fatigue, tenderness, or instability, including  with repetitive range of motion testing.  There was mild tenderness to palpation over the medial aspect of the right knee.  There was no joint instability.  Anterior and posterior cruciate drawer test was negative.  There was no motion in neutral or in 30 degrees of flexion.  Right knee chondromalacia was assessed, with subjective complaints of swelling and tenderness, with no gross abnormality, but mild decreased muscle strength on the right with examination.  

VA has obtained the Veteran's VA medical records, which begin roughly contemporaneously with her first VA examination.  The records document a history of chondromalacia patella, as well as pain in the right knee, with swelling and occasional balance loss.  See e.g. November 2005 and June 2006 Women's Health Care notes.  

An October 2006 VISN-Telcare note documents a complaint of knee pain interfering with the Veteran's ability to get around.  She was advised to go the ER, and infectious arthritis was apparently a concern.  The Veteran responded that she probably would not seek emergency treatment.

The Veteran was also prescribed a brace and a cane for her right knee disability.  See February 2007 Women's Health Care note.  A May 2008 VA note relates to a complaint of locking in the knee while sleeping, with prior occurrence of this phenomenon.  She used a cane occasionally, and was prescribed a new knee brace.  A history of chondromalacia patella was noted.  Subsequent VA records document complaints and history of knee pain.  

In May 2011 the Board remanded the claim in order to schedule a VA examination to assess the current severity of the Veteran's right knee disability.  The AMC scheduled the Veteran for an examination in September 2011, but she did not appear for the examination, having apparently relocated to a foreign country.  

Ultimately, the Veteran was provided a VA examination in May 2012, which resulted in continued assessment of chondromalacia patella of the right knee, as well as an assessment of osteoarthritis, with an apparent diagnosis in October 2006.  In this regard the examiner explained that the osteoarthritis was diagnosed within 18 months following separation, and thus related to service.  

In terms of symptoms, the Veteran complained of continued pain, including with occasional flare-ups, relieved by rest.  Flexion was limited at most to 105 degrees after repetitive use, including with consideration of pain.  Extension was full in any case, with no objective evidence of pain.  Flexion and extension were 5/5 in muscle strength.  Joint stability tests were normal.  There was no history of meniscal involvement.  There was no patellar subluxation.  The Veteran used a cane on occasion.  She related that the condition sometimes interfered with her employment.  
The report also discloses a scar related to arthroscopic surgery of the right knee.  The scar was not unstable or painful, and measured less than 39 sq. cm. (6 sq. in.).  
The Board notes that Diagnostic Codes 5259 and 5263 are inapplicable in this case because 10 percent is the maximum evaluation provided under these codes.  Moreover, the evidence does not indicate symptomatic removal of the semilunar cartilage.  Diagnostic Codes 5256 and 5262 require evidence of ankylosis of the knee, and nonunion or malunion of the tibia and fibula, respectively.  As outlined above, there is no clinical evidence showing this symptomatology associated with the Veteran's right knee disability.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

A rating is not warranted under Diagnostic Code 5257 as the medical evidence does not show recurrent subluxation or lateral instability.  The Board acknowledges that the Veteran has complained of stumbling due to the knee condition.  However, the criteria contemplate instability and subluxation of the knee joint.  Repeated VA examination has shown no instability, and subluxation, including patellar, has not been shown.  Accordingly, an evaluation is not warranted under this diagnostic code.  Id.

A 20 percent evaluation is not warranted for the Veteran's left knee disability under Diagnostic Code 5258.  There is no evidence of meniscal involvement, including dislocated semilunar cartilage with frequent episodes of "locking, pain, and effusion into the joint.  The medical evidence, as outlined above, shows subjective complaints of locking of the knees; however, there is no clinical evidence of dislocated semilunar cartilage, as shown by VA examination.  Id.

Similarly, with respect to Diagnostic Code 5260 the Board does not find that higher evaluations are warranted.  None of the goniometrics outlined above show flexion limited to 30 degrees or less such that a 20 percent evaluations should be assigned. Indeed, flexion has been limited to 105 degrees on examination, with consideration of the DeLuca factors.  Accordingly, the evidence does not establish that a higher evaluation is warranted under this diagnostic code.  Fenderson, supra.

A higher evaluation under Diagnostic Code 5261 is not warranted because the goniometrics, as outlined above, do not show limitation of extension to 15 degrees or more, such that assignment of a 20 percent evaluation would be warranted. Repeated examination has shown full extension to zero degrees throughout the course of the claim, with consideration of the DeLuca factors noted above.  Fenderson, supra.

The Board notes that the Veteran has a scar on the right knee associated with arthroscopic surgery.  In general evaluation of the same disability or the same manifestations of disability under multiple diagnoses (i.e., pyramiding) is to be avoided.  38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the disabling symptomatology is duplicative or overlapping. The claimant is entitled to a combined rating where the symptomatology is distinct and separate.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this case, the medical evidence describes the Veteran's scar as superficial, and measuring less than 39 sq. cm (6 sq. in). Thus, it has been essentially asymptomatic and does not warrant additional compensation.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (prior to October 23, 2008).

The remaining question is whether an extraschedular evaluation is warranted.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.
With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sinusitis is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The criteria provide exact standards for evaluating disability of the knee, including osteoarthritis, based upon the extent of limited and painful motion, as well as other symptomatology, if present.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected disorder, and all symptoms have been attributed to specific disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an initial rating in excess of 10 percent for a right knee disability, including chondromalacia patella and osteoarthritis is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


